Case: 11-15257   Date Filed: 02/26/2013   Page: 1 of 6

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 11-15257
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 8:11-cv-02042-EAK-EAJ

DEMETRIUS MCLAUGHLIN,

                                                             Plaintiff-Appellant,

                                   versus

PASCO COUNTY SHERIFF’S OFFICE,
EXECUTIVE OFFICE FOR THE UNITED STATES ATTORNEY,
DRUG ENFORCEMENT ADMINISTRATION,

                                                          Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (February 26, 2013)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Demetrius McLaughlin, a federal prisoner, appeals the district court’s sua

sponte dismissal of his pro se complaint brought under 42 U.S.C. § 1983; the
              Case: 11-15257     Date Filed: 02/26/2013   Page: 2 of 6

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552; and state law. On appeal,

he argues that: (1) the district court erred in dismissing his complaint based on

Heck v. Humphrey, 512 U.S. 477 (1994), and res judicata; and (2) the court abused

its discretion in denying his Fed.R.Civ.P. 15(a) motion for leave to amend his

complaint. After careful review, we reverse and remand.

      We review the district court’s sua sponte dismissal of a claim as frivolous

under 28 U.S.C. § 1915A for abuse of discretion. Miller v. Donald, 541 F.3d 1091,

1100 (11th Cir. 2008). We review the denial of a motion to amend a complaint for

abuse of discretion. Fla. Evergreen Foliage v. E.I. DuPont De Nemours & Co.,

470 F.3d 1036, 1040 (11th Cir. 2006).

      Under Heck, if a judgment for a § 1983 plaintiff “would necessarily imply

the invalidity of his conviction or sentence[,] . . . the complaint must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated.” 512 U.S. at 487. The rule in Heck applies with equal force to

suits against federal officials. See Abella v. Rubino, 63 F.3d 1063, 1065 (11th Cir.

1998). This kind of action is not barred, however, where the action, “even if

successful, will not demonstrate the invalidity of any outstanding criminal

judgment against the plaintiff . . . .” Heck, 512 U.S. at 487 (emphasis in original).

Thus, the Supreme Court and this Court have held that a prisoner action seeking

access to DNA evidence under § 1983 is not barred by Heck because obtaining this


                                         2
              Case: 11-15257     Date Filed: 02/26/2013   Page: 3 of 6

evidence does not necessarily demonstrate or even imply that his conviction is

invalid. See Skinner v. Switzer, 562 U.S. __, __, 131 S.Ct. 1289, 1298-99 (2011)

(holding that success in the plaintiff’s suit for DNA testing would not “necessarily

imply” the invalidity of his conviction) (quotation omitted); Bradley v. Pryor, 305

F.3d 1287, 1290 (11th Cir. 2002) (holding that, even if plaintiff prevailed in his

lawsuit for access to evidence for the purpose of DNA testing, nothing in that

result necessarily demonstrates or implies that his underlying conviction is

invalid).

      Here, the district court erroneously dismissed McLaughlin’s complaint to the

extent that it did so on the basis that he was “complaining about his federal

criminal arrest and sentence.” In the instant complaint, McLaughlin does not

attempt to overturn his conviction. Instead, he seeks access to evidence that he

claims he has requested through the FOIA and state procedures, and that the

defendants have refused to provide to him. Thus, as in Bradley, McLaughlin

“prevails in this lawsuit once he has access to that evidence or an accounting for its

absence. Nothing in that result necessarily demonstrates or even implies that his

conviction is invalid.” 305 F.3d at 1290. Whether this evidence exists or the

defendants correctly refused to give it to McLaughlin are factual determinations

that the district court did not consider, and could not have been determined by the

court in its sua sponte dismissal prior to a response by the defendants.


                                          3
               Case: 11-15257    Date Filed: 02/26/2013    Page: 4 of 6

      The doctrine of res judicata prohibits the filing of claims which were raised

or could have been raised in an earlier proceeding. United States v. Barnette, 10

F.3d 1553, 1561 (11th Cir. 1994). As applied here, whether McLaughlin’s prior

state court litigation would bar some or all of his claims against the Pasco County

Sheriff’s Office (“PCSO”) involves factual issues that were not addressed by the

district court and should be decided by the district court in the first instance.

Moreover, to the extent that the district court concluded that McLaughlin could

have raised the instant claims in his earlier criminal case, the record does not

support this conclusion.      Nor does the record support the conclusion that

McLaughlin raised these claims in his prior § 2255 motion. As a result, we are

compelled to reverse the district court’s judgment and remand for further

proceedings.

      We also agree with McLaughlin that the district court abused its discretion

in denying his motion for leave to amend his complaint. Rule 15(a)(1) provides

that a party may amend its pleading once as a matter of course within 21 days after

serving it or within 21 days after service of a required responsive pleading.

Fed.R.Civ.P. 15(a)(1). After the time for allowing amendments to the complaint as

a matter of course has passed, amendments are permissible only with the opposing

party’s written consent or the court’s leave, which the court “should freely give . . .

when justice so requires.” Fed.R.Civ.P. 15(a)(2). The Supreme Court has held


                                          4
              Case: 11-15257    Date Filed: 02/26/2013   Page: 5 of 6

that, in the absence of a reason like “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance

of the amendment, futility of amendment, etc.,” the leave sought should be “freely

given.” Foman v. Davis, 371 U.S. 178, 182 (1962) (quotation omitted). Moreover,

when a more carefully drafted complaint might state a valid claim for relief, a

plaintiff must be given at least one chance to amend the complaint before the

district court dismisses the action with prejudice. Silva v. Bieluch, 351 F.3d 1045,

1048-49 (11th Cir. 2003). However, while a litigant must generally be given an

opportunity to amend his complaint, a district court need not allow an amendment

where it would be futile. See Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir.

2007). “Leave to amend a complaint is futile when the complaint as amended

would still be properly dismissed or be immediately subject to summary judgment

for the defendant.” Id.

      FOIA requires a federal agency, upon a request for records that reasonably

describes documents held by that agency, to make those documents promptly

available to any person unless a statute exempts the information from disclosure. 5

U.S.C. § 552(a)(3), (b). Under FOIA, the district court has jurisdiction “to enjoin

the agency from withholding agency records and to order the production of any

agency records improperly withheld from the complainant.”               5 U.S.C. §


                                         5
              Case: 11-15257     Date Filed: 02/26/2013   Page: 6 of 6

552(a)(4)(B). A plaintiff may therefore sue in federal court upon a showing that a

federal agency has improperly withheld its records following a FOIA request. Id.

      Here, the district court abused its discretion in denying McLaughlin’s

motion to amend his complaint. It denied McLaughlin the opportunity to amend

his complaint at least one time before it dismissed the action with prejudice, and it

is not clear that an amendment to his complaint would be futile. See Cockrell, 510

F.3d at 1310; Silva, 351 F.3d at 1048-49. As we’ve discussed above, his claim is

not barred by Heck or res judicata. Nor is there any apparent reason that the

district court should have denied the leave McLaughlin sought, which, as the rules

require, should be “freely given.” See Foman, 371 U.S. at 182. Accordingly, we

reverse the district court’s judgment and remand for further proceedings.

      REVERSED AND REMANDED.




                                         6